NOS. 12-19-00341-CR
                                       12-19-00342-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 KENYONE CALDWELL,                                 §      APPEALS FROM THE 7TH
 APPELLANT

 V.                                                §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                          §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Kenyone Caldwell pleaded “guilty” to (1) credit card/debit card abuse, for which he
received imprisonment of six months in state jail, and (2) assault family violence, for which he
received three years in prison. Appellant appealed. In both cases, the trial court’s certification of
Appellant’s right to appeal states that these are plea-bargain cases and Appellant has no right of
appeal. Each certification is signed by Appellant and his counsel. See TEX. R. APP. P. 25.2(d).
The record also contains written waivers of the right to appeal signed by Appellant and his counsel.
Appellant’s counsel filed a memorandum of law regarding waiver of the right to appeal, in which
he acknowledges that Appellant signed written waivers of appeal, the certifications reflect waiver,
and the appeals must be dismissed. We agree.
       When the defendant is the appellant, the record must include the trial court’s certification
of the defendant’s right of appeal. Id. This Court must dismiss an appeal “if a certification that
shows the defendant has the right of appeal has not been made part of the record.” Id. Based on
our review of the record in each appeal, the trial court’s certifications appear to accurately state
that Appellant does not have the right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim.
App. 2005) (holding that court of appeals should review clerk’s record to determine whether trial
court’s certification is accurate). This Court must dismiss an appeal “if a certification that shows
the defendant has the right of appeal has not been made part of the record.” TEX. R. APP. P. 25.2(d).
Because the trial court did not grant Appellant the right to appeal his convictions, we dismiss the
appeals.
Opinion delivered November 27, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 27, 2019


                                         NO. 12-19-00341-CR


                                      KENYONE CALDWELL,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0192-19)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 27, 2019


                                         NO. 12-19-00342-CR


                                      KENYONE CALDWELL,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0193-19)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.